Citation Nr: 0518063	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-16 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left foot 
claw great toe.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1943 to May 1943.   This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  By rating decision dated in August 1943, the RO denied 
service connection for deformity of the foot, claw toe, left 
great toe and so informed the veteran of the decision that 
same month.  

3.  In April 1944, the RO confirmed and continued the August 
1943 denial.  The veteran was informed of this decision in 
April 1944.  

4.  In January 1952, the RO informed the veteran in response 
to the veteran's December 1951 claim for service connection 
for an injury to the toe that the claim on this issue was 
denied in April 1944.  No response was received from the 
veteran.  

5.  In February 1953, the RO informed the veteran that he 
would have to submit new and material evidence to reopen his 
claim.  No response was received from the veteran.  

6.  Evidence received since the February 1953 determination 
does not relate to an unestablished fact necessary to 
substantiate the claim; is either cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim; and does not raise a reasonable 
possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1. The February 1953 rating decision which denied service 
connection for left foot claw great toe is final. 38 U.S.C.A. 
§ 7105 (West 2002).

2. Evidence received since the February 1953 action is not 
new and material, and the veteran's claim of entitlement to 
service connection for left foot claw great toe is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran wishes to reopen his claim of service connection 
for a deformity of the left foot, claw toe, left great toe, 
initially denied by the RO in August 1943.  The RO confirmed 
and continued the denial in April 1944, in January 1952, and 
in February 1953.  Having carefully considered the 
appellant's contentions and the evidence of record, the Board 
finds that new and material evidence has not been submitted 
that is sufficient to warrant the reopening of the claim.

By rating decision dated in August 1943, the RO denied 
service connection for deformity of the foot, claw toe, left 
great toe, and so informed the veteran of the decision that 
same month.  The RO considered service medical records which 
showed that during service, the veteran was hospitalized for 
pain in the left foot, and a diagnosis of deformity of the 
left foot, left great toe was made.  It was noted that by way 
of history the veteran reported that in May 1940 a steel 
bench fell on his left foot and since then he had pain in his 
left foot.  The veteran was discharged from service with a 
finding that the disability existed prior to service, was not 
in the line of duty and was not aggravated by service.  

In April 1944, the RO confirmed and continued the denial, 
after considering a March 1944 VA hospital report which 
showed pes cavus of the left foot.  The RO determined that 
there was no change in the previous denial.  The veteran was 
informed of this decision in April 1944 and August 1944, the 
veteran's representative was notified of the determination.  

In January 1952, the RO informed the veteran in response to 
the veteran's December 1951 claim for service connection for 
an injury to the toe that the claim on this issue was denied 
in April 1944.  No response was received from the veteran.  
In February 1953, the RO informed the veteran that he would 
have to submit new and material evidence to reopen his claim.  

Because the veteran did not respond to the February 1953 
determination, the denial is final, and the merits of the 
claim may only be examined upon the submission of "new and 
material" evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in April 2003 and June 
2003 apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court" or CAVC`) held that compliance with 38 U.S.C.A. § 
5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App.112 (2004) (Pelegrini II).  Here, 
notice was provided prior to the initial denial of the claim.  
The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on this issue.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002). If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  In order to complete an appeal, a 
claimant must file a substantive appeal within sixty days of 
the mailing date of the SOC, or within the remaining time, if 
any, of the one-year period following notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2004).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.102, 3.156, 20.1105.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the last final denial in February 1953, the 
evidence included the appellant's service medical records, 
and the March 1944 VA hospitalization report noted above.  
Also of record was a February 1952 report from the New York 
State Division of Veterans Affairs Veterans Camp, which 
showed hospitalization and treatment for an unrelated 
disorder.  It was noted that an X-ray of the left big toe 
taken on December 18, 1951 showed no soft tissue bony or 
joint pathology.  It was noted that the X-ray was taken 
because the veteran had a slight injury to the toe on that 
date during the hospitalization.  

Evidence added to the record since the February 1953 denial 
includes reports of a VA examinations in the 1970's which are 
negative for left foot findings;VA hospitalization records in 
1977 for an unrelated illness; private medical records in the 
1970's for unrelated problems; a report of a VA examination 
for housebound status dated in December 2003 which does not 
relate to the left foot, and VA outpatient treatment records 
dated from the 1980's to 2004 also for unrelated complaints.  

The VA medical records, examination reports and private 
records are new, in that they were not before the RO at the 
time of the prior denial; however the records are not 
material since they do not relate to a left foot disability.  
Rather, they show treatment and examinations for unrelated 
complaints.  Thus they are clearly not material to this 
claim.  

Additionally, the statements and contentions submitted by the 
veteran, while new, are not material since they relate to his 
current symptoms and are therefore cumulative in nature.  The 
veteran, as a layperson without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In Moray v. Brown, 5 Vet. 
App. 211 (1993).   In addition, The Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the CAVC specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108." Accordingly, in 
addition to not being new, the veteran's statements are not 
material to the issue since they relate to a current 
disability.  

The evidence currently submitted does not raise a reasonable 
possibility of substantiating the claim.  Absent a finding 
that new and material evidence has been received, the claim 
must be denied.


ORDER

New and material evidence has not been received, and the 
claim of entitlement to service connection for left foot claw 
great toe is not reopened.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


